Citation Nr: 1140589	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the VA RO located in Louisville, Kentucky, which denied the Veteran's claim of entitlement to service connection for hepatitis C.

This issue was remanded for further development by the Board in March 2011.

The Board notes that the Veteran submitted a statement in October 2004 indicating that he wished to file a claim for service connection for hearing loss due to tinnitus.  It does not appear that this claim has ever been adjudicated.  Additionally, in the March 2010 Informal Hearing Presentation, it was asserted that the Veteran incurred severe liver damage as a result of a mononucleosis infection he had while he was in service.  It was further asserted that, even if the Veteran's hepatitis C did not originate from service, it could be possible that his current liver dysfunction was advanced beyond its natural progression by the severe liver damage incurred in service.  In light of these assertions, the Board finds that the issues of entitlement to service connection for liver damage and entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hepatitis C is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service.




CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by active military service and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a letter dated in March 2006 described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his hepatitis C claim most recently in April 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that the April 2011 VA opinion did not address the possibility of agent orange exposure as a cause of his hepatitis C, which the Veteran referenced in his November 2004 claim.  However, as hepatitis C is not among the list of diseases presumed to be associated with agent orange exposure under 38 C.F.R. § 3.309(e), the Veteran is not competent to suggest an association between such exposure and his hepatitis C, and the Veteran has set forth no assertions with regard to agent orange exposure since 2004 or submitted any competent medical evidence on that question, the Board does not find that an opinion with regard to agent orange exposure is necessary to adequately evaluate this claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for hepatitis C.  Specifically, the Veteran has asserted throughout the course of this appeal that he was treated in service for hepatitis and infectious mononucleosis with atypical lymphocytes, which affected his liver while in service, and he currently has hepatitis C, which is also affecting his liver.  The Veteran believes that these two incidents are interrelated.  The Veteran has alleged that he could have contracted hepatitic C from multiple sources, to include air gun vaccination, tattoos in service, being shaved by an Army barber, and multiple sexual partners in service (STD).  According to the Veteran, he has had no other risk factors associated with exposure to blood-borne pathogens in his post-service life.  Additionally, the Veteran indicated on his November 2004 claim that he believes that hepatitis C is on the presumptive list of diseases related to exposure to herbicides.  He stated his only known exposure was during his duty in Vietnam.    

As an initial matter, the Board notes that, even if in-service exposure to herbicides was conceded, for service connection for a disability to be granted as presumptively associated with agent orange or herbicide exposure, the disability must be listed under 38 C.F.R. § 3.309(e).  Hepatitis C is not a disability that is listed under 38 C.F.R. § 3.309(e) as being presumptively associated with agent orange or herbicide exposure.  As such, service connection cannot be granted for hepatitis C on a presumptive basis.  

A review of the Veteran's service treatment records reveals that the Veteran was noted in an October 1968 service treatment record as having mononucleosis, infectious, and hepatitis, acute, secondary to mononucleosis.  In a November 1968 service treatment record, it was noted that the Veteran was hospitalized from October 23, 1968, to November 25, 1968, for infectious mononucleosis and hepatitis secondary to mononucleosis.  It was noted that the Veteran was discharged with slightly abnormal liver function tests.  He was noted as being asymptomatic except for general tiredness, which persists.  In a November 1968 narrative summary, the Veteran was noted as having had a full blown picture of infectious mononucleosis with hepatitis and is now undergoing an uneventful convalescence.  The Veteran's service treatment records also reflect that he underwent some dental work while in service.  On an August 1969 Report of Medical Examination, the Veteran was noted as having a tattoo on his right forearm, which was not noted on an August 1967 Report of Medical Examination. 

In a March 2004 VA treatment record, the Veteran's risk factors for hepatitis C were noted to include a tattoo and repeated body piercing.  In a September 2004 VA treatment record, the Veteran was noted as testing positive for hepatitis C antibody.  

The Board notes that the Veteran underwent a VA examination in March 2005.  The examiner reviewed the claims file and noted that the Veteran was admitted to the hospital in October 1968 with a diagnosis of infectious mononucleosis manifested by clinical course, lymphocytosis, with atypical lymphocytes, and positive mono slide test and heterophil antibody test with differential absorption.  The Veteran was also diagnosed with acute hepatitis, secondary to the above diagnosis.  The Veteran was noted on discharge as having had a full blown picture of infectious mononucleosis with hepatitis and now undergoing an uneventful convalescence.  It was recommended that the Veteran be placed in a medical holding attachment until his liver function studies return to normal before he is returned to full duty.  Follow-up laboratory work from December 1968 showed normalized levels.  It was noted that the Veteran's blood count had normalized at the time of his discharge.  The examiner noted that she did not have any further laboratory studies after that or any further entries that he had any long-term sequelae.  The examiner noted that the Veteran has been a patient at the VA Medical Center (VAMC) since February 2003.  He had a routine clinical visit in March 2004.  The screening worksheet for hepatitis C was done with pertinent risk factors of tattoos.  Upon testing, the Veteran was noted as being positive for hepatitis C antibody.  His hepatitis B and A screening tests were noted as being nonreactive.  The Veteran was seen by a physician in November 2004, and his positive risk factors were noted to include a history of tattoos and a history of nasal drug abuse 10 years ago.  The Veteran denied intravenous drug use and occupational blood exposure.  The examiner concluded by diagnosing the Veteran with chronic hepatitis C genotype 1B diagnosed in September 2004 with a positive hepatitis C antibody.  The examiner noted that there was evidence in the military claims file of hepatitis treated in 1968, but this is documented hepatitis, or inflammation of the liver, that is related to his infectious mononucleosis that was confirmed at that time.  Mononucleosis was treated and his liver enzymes were normalized.  The present diagnosis of chronic hepatitis C virus is not related to his infectious mononucleosis that was diagnosed and treated in 1968.  The examiner noted that, to clarify, the Veteran's current hepatitis C virus infection is unlikely related to his military service, and history of infectious mononucleosis hepatitis. 

In a November 2006 statement from a private physician, Dr. B.C. noted that he reviewed the Veteran's service treatment records.  He noted that the Veteran was hospitalized with jaundice and severe pharyngitis during military service and was diagnosed with Epstein Barr virus infection.  His records show severe damage then.  The examiner noted that the Veteran was vaccinated with air guns and military barbers shaved him.  Air guns have been proven to spread viral hepatitis.  The Center for Disease Control and Prevention recommends against sharing razors, which the military barbers did.  The examiner noted that the Veteran received a tattoo during his military service, which is at risk for HCV.  The Veteran reported that he was treated for a sexually transmitted disease during military service.  The examiner noted that 11% of Vietnam era Veterans are infected with HCV, and many do not have risk factors except military service.  Since there was no test available for HCV until 1989, it is impossible to prove that the Veteran was infected in the military.  He does not have a history of injection drug use, and there is no history of blood transfusion.  The physician concluded by requesting that the Veteran be awarded service connection for HCV, since it is more likely than not that the Veteran was infected during military service. 

Most recently, the Veteran underwent a VA examination in April 2011.  The examiner reviewed the claims file.  At this examination, the Veteran reported being hospitalized in service for 29 days for mononucleosis and non-A, non-B hepatitis.  The Veteran reported an acute onset of persistent fatigue, joint/muscle soreness, and an approximate weight loss of 15 to 20 pounds in the summer of 2004, for which he sought examination.  In September 2004, he was diagnosed with hepatitis C.  It was noted that the Veteran had no history of occupational blood exposure, past or present intravenous drug use, or a blood transfusion before 1992.  The Veteran referenced his concerns regarding blood exposure per air gun vaccine administration during enlistment; instances of being dry shaved per a non-disposable razor without the benefit of a blade change during basic training inspections; shared toothbrushes and shared food, utensils, and beverages throughout military service; and dental work at various times during military service, including a month or so prior to hospitalization.  The examiner noted that the Veteran cannot, however, associate this or any of the below risk factors with a period of acute illness or with any known occurrence of hepatitis infection of any type.  The Veteran reported unprotected sex with multiple partners with a couple reported instances of "Clap" STD, which he states were associated with instances of minor GI illness (probably secondary to antibiotic treatment) but no known association with an instance of any type of hepatitis.  The examiner noted no history of hemodialysis.  The Veteran reported getting a tattoo to the right arm just after boot camp, with no known instance of associated acute illness.  The Veteran reported a history of intra-nasal cocaine use about 25 years ago for an undefined time period with various instances of short-term illnesses, although, not diagnosed as hepatitis.  The examiner diagnosed the Veteran with hepatitis C, diagnosed in September 2004, without evidence of complications, apparently responding to the self-directed treatment regimen, which is less likely than not secondary to or the result of any events during military service.

The examiner went on to note that, based on the lack of a timely association of a risk factor event to an onset of illness, he cannot determine which risk factor was the most likely cause of the hepatitis C infection without resorting to mere speculation.  The examiner noted that the Veteran has given various and inconsistent histories of risk factor exposures prior to, during, and after military service.  There are multiple claims file references to self-administered tattoos prior to military service, but the enlistment physical is specifically negative for scars, lesion, or tattoos.  Although, the separation physical does clearly document a "girl" tattoo on the right forearm.  The Veteran acknowledged multiple sexual partners per encounters at virtually each port of call or liberty with largely unprotected intercourse.  He specifically recounted an episode of STD, although medical record of such was not found.  The Veteran references the fact that he was air gun vaccinated, that he was dry shaved with multiple use razors, and that he shared with others, such as toothbrushes, utensils, and food/drink.  However, the examiner noted that there is no documented instances of illness as specifically associated with any such events or behaviors.  The documented instance of acute illness related to mononucleosis infection and acute hepatitis has been reviewed extensively by many examiners with varied opinions.  However, the examiner stated that, in his opinion, the pertinent facts of evidence are: There is no evidence that the hepatitis infection during service was of the "C" type.  The acute illness during service resolved without apparent sequelae, and the Veteran was found fit for separation in August 1969.  There is no further evidence of liver disease until September 2004, when the Veteran was diagnosed with chronic hepatitis C.  In the interim since military service, the Veteran provides a personal history of intra-nasal cocaine use, history of tattoos, multiple sexual partners with unprotected exposures, and chronic alcohol abuse, all of which could be factors in a chronic liver disease/hepatitis C scenario but for which there is no definitive medical evidence.  Regarding the Veteran's reference to dental work in service as a risk/exposure incident, there is evidence of dental work in August 1968 involving cleaning and cavity filling, but these are not associated with any instance of known illness.  As to the claims of service-related risk factors per such as air gun vaccines or razors, etc., there is no definitive evidence that such was associated with the acute illness of October 1968, nor is there any evidence link of such to the chronic hepatitis C infectious status of September 2004.  The examiner noted that the electronic chart records support the diagnosis of hepatitis C in November 2004 per laboratory results and diagnosis on the problem list, but this it too remote from military service to be considered related or secondary to military service, especially in light of other documented, nonservice-related risk factors and behaviors.  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board recognizes that the Veteran was treated for infectious mononucleosis and hepatitis secondary to mononucleosis in service.  However, there is no indication in the Veteran's service treatment records that he had hepatitis C during service.  Moreover, the Veteran was not diagnosed with hepatitis C until 2004, approximately 35 years after his release from active duty. 

The Board has also considered the November 2006 private opinion from Dr. B.C.  However, the Board does not find this opinion to be the most probative medical opinion of record on the matter.  While the physician indicated that he reviewed the Veteran's service treatment records, he did not indicate that he reviewed the entire claims file, nor did he discuss the Veteran's post-service risk factors.  Most significantly, while the physician noted that the Veteran did not have a history of injection drug use, he failed to note that he has a history of nasal drug use.  As noted, the VA examiner clearly felt that such a history representated a significant risk factor for hepatitis C.  Therefore, as the November 2006 opinion did not contain consideration of all post-service risk factors, the Board finds it to be less probative than the April 2011 VA opinion.

With regard to the April 2011 VA opinion, the Board notes that this examiner reviewed the entire claims file and noted the Veteran's post-service risk factors for hepatitis C, as well as possible in-service risk factors for hepatitis C.  Specifically, the examiner noted that, in the interim since military service, the Veteran provided a personal history of intra-nasal cocaine use, history of tattoos, multiple sexual partners with unprotected exposures, and chronic alcohol abuse.  The examiner essentially found that, given that the diagnosis of hepatitis C was first made in November 2004 per laboratory results, this diagnosis was too remote from military service to be considered related or secondary to military service, especially in light of other documented, nonservice-related risk factors and behaviors, without resorting to speculation.  

Regulations and caselaw establish that, under the standard of reasonable doubt, a connection that can be based, at best, on "speculation," is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

As the April 2011 VA examiner reviewed the claims file in full and considered the Veteran's post-service risk factors for hepatitis C, as well as his in-service risk factors for hepatitis C, the Board finds the April 2011 VA opinion to be most probative medical opinion of record on the matter.  Additionally, the Board notes that the April 2011 VA opinion is supported by the March 2005 VA opinion. 

Therefore, as the most probative medical opinion of record on the matter has specifically indicated that the Veteran's hepatitis C is too remote from military service to be considered related or secondary to military service, especially in light of other documented, nonservice-related risk factors and behaviors, the Board finds that service connection cannot be granted for hepatitis C on a direct basis.  

In this regard, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, a review of the examination report discloses that the examiner reviewed the circumstances of the Veteran's in-service illness, and considered all identified risk factors both during and since service, before indicating that he could not render an opinion relating the claimed disability to service without resort to speculation.  The examiner specifically explained that two factors were the most significant in reaching this conclusion, those factors being the remoteness of the diagnosis from service and the presence of a number of significant risk factors after service.  Neither the Veteran nor his representative has indicated that there are any additional records or facts are available.  It is thus clear to the Board that all procurable evidence was available to the examiner and the examination report is thus adequate for the Board's consideration.

The Board has considered the request set forth in the March 2010 Informal Hearing Presentation that the November 2006 private opinion be given more probative weight on account of Dr. B.C. being a renowned specialist in his pertinent field, whereas the March 2005 VA examiner is a certified physician's assistant.  However, as noted above, the Board finds the April 2011 VA opinion to be the most probative opinion of record on the matter, as the Veteran's post-service risk factors for hepatitis C (intra-nasal cocaine use, multiple sexual partners with unprotected exposures, etc.) were not discussed in the November 2006 private opinion.  The fact that the November 2006 private opinion was rendered by a physician, as opposed to the fact that the April 2011 VA opinion was rendered by a nurse practitioner, does not make the private opinion any more probative, in light of the fact that the November 2006 private opinion did not discuss all post-service risk factors, thereby rendering the opinion less probative.    

The Board acknowledges the Veteran's contentions that he has hepatitis C as a result of his active duty.  However, the most probative medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first- hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, the Board has considered his lay assertions, but concludes that the relationship between his hepatitis C to either his in-service illness or his reported in-service risk factors is a complex medical matter to which he is not competent to offer an opinion.  Therefore, the Board ultimately places more weight on the aforementioned April 2011 VA opinion for the reasons discussed above.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


